DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs of 8/8/20`19 and 11/13/2019 have been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraphs 32, and 47-48 have hyperlinks.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the disclosure does not limit the machine-readable medium of claim 14 to be non-transitory.  Consequently, it is interpreted that the machine-readable media of claim 14 comprises transitory media such as carrier waves, which are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1-6, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veurink et al. [Pharm Res, 2013, volume 30, pages 1176-1187; on IDS] in view of Sheinerman et al. [Journal of Molecular Biology, volume 318, 2002, pages 161-177].
Claim 1 recites a method of in silico screening of test excipients to select candidate excipients for reducing aggregation of a protein in a formulation.  The method comprises obtaining a 3D structure of the protein and a 3D structure of at least one test excipient.  The 3D protein and excipient structures are at the same level of resolution.  The method comprises selecting at least one region of the 3D protein structure to probe for potential sites of non-specific inter-molecular interactions between monomers of the protein and between monomers of the protein and at least one test excipient.  The method comprises protonating the selected protein region to a desired pH.  The method comprises conducting a first probe-protein docking simulation over the entire surface area of the selected protein region, to identify binding sites with docking scores of -3 kcal/mol or lower.  The method comprises conducting a second probe-protein docking simulation to identify excipient-protein docking sites and classifying for further analysis as a putative protein-excipient complex with a docking score that is -3 kcal/mol or lower.  The method comprises conducting a third probe-protein docking simulation using as a third probe at least one molecule of the 3D protein structure to identify protein-excipient complex that overlaps with protein-protein binding sites and classifying the overlapping site as a protein-excipient-protein sandwich.  The method comprises selecting the test 
Claim 14 is drawn to similar subject matter as claim 1, except claim 14 is drawn to a machine readable medium.
Claim 15 is drawn to similar subject matter as claim 1, except claim 15 is drawn to a system.
The document of Veurink et al. using molecular modeling to break aggregation of the monoclonal antibody bevacizumab using dexamethasone phosphate [title].  Figure 1 on page 1181 of Veurink et al. illustrates the molecular modeling of protein-protein binding between two antibodies.  Figure 2 on page 1182 of Veurink et al. illustrates molecular modeling of the excipient to the antibody, and then Veurink et al. illustrates the protein-excipient-probe sandwich in a configuration with the lowest energy.
Veurink et al. does not teach protonating to a specific pH level.  Veurink et al. does not teach the threshold score of -3 kcal/mol or less.
The document of Sheinerman et al. studies the role of electrostatic interactions in the design of protein-protein interfaces [title].  The paragraph bridging pages 173-174 of Sheinerman et al. teaches protonating proteins to a specific pH level.  Table 3 on page 166 of Sheinerman et al. lists an electrostatic binding free energy of less than -3 kcal/mol for the barnase-barstar complex.  

With regard to claim 2, the resolution of the figures in Veurink et al. and Sheinerman et al. is to the atomic level.

With regard to claim 3, of the four receptor-ligand complexes studied in Sheinerman et al., the barnase-barstar complex is the only complex with a docking score of less than -3 kcal/mol.

With regard to claim 4, the title and abstract of Veurink et al. teaches molecular dynamics simulation to the atomic level.

With regard to claims 5-6, the paragraph bridging pages 173-174 of Sheinerman et al. teaches that the protein coordinates are taken from the PDB.

With regard to claims 9 and 11, the title and abstract of Veurink et al. teaches that the liquid formulation of the protein is an antibody wherein a portion of the entire antibody binds with a subset of the portions listed of a second antibody.

With regard to claim 12, the paragraph bridging pages 173-174 of Sheinerman et al. teaches protonating proteins to a specific pH level.  

With regard to claim 13, the abstract of Veurink et al. teaches applying the molecular simulation to in vitro aggregation stability experiments.

It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular modeling of  

35 U.S.C. 103 Rejection #2:
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veurink et al. in view of Sheinerman et al. as applied to claims 1-6, 9, and 11-15 above, in further view of Maher et al. [US PGPUB 2006/0216688].
Claims 8 and 10 are further limiting wherein the excipient in an amino acid.
Veurink et al. and Sheinerman et al. make obvious molecular modeling of proteins and excipients to prevent aggregation of antibodies, as discussed above.
Veurink et al. and Sheinerman et al. do not teach that the excipient is an amino acid.
The document of Maher et al. studies ion channel assay methods [title].  Paragraph 325 and Table 3 of Maher et al. teach glycine binding proteins.
It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular modeling of  antibody aggregation Veurink et al. and the protonation and docking score constraints of Sheinerman et al. by use of the glycine excipient of Maher et al. wherein the motivation .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest all the limitations regarding antibodies recited in claim 7.

Related Prior Art
The prior art of Bethea et al. [Protein Engineering, Design & Selection, volume 25, 2012, pages 531-537; on IDS] teaches self-association of human monoclonal antibodies [titles].  Bethea et al. does not teach molecular modeling of excipients in relation to the antibodies in order to prevent aggregation.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        20 September 2021